Name: 84/570/Euratom: Council Decision of 27 November 1984 appointing a member of the Advisory Committee of the Euratom Supply Agency
 Type: Decision
 Subject Matter: European construction;  EU institutions and European civil service
 Date Published: 1984-12-04

 Avis juridique important|31984D057084/570/Euratom: Council Decision of 27 November 1984 appointing a member of the Advisory Committee of the Euratom Supply Agency Official Journal L 314 , 04/12/1984 P. 0029 - 0029*****COUNCIL DECISION of 27 November 1984 appointing a member of the Advisory Committee of the Euratom Supply Agency (84/570/Euratom) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Statutes of the Euratom Supply Agency (1), as amended by Decision 73/45/Euratom (2), and in particular Article X thereof, Having regard to the Council Decision of 14 June 1983 appointing the members of the Advisory Committee of the Euratom Supply Agency (3), Having regard to the opinion of the Commission, Whereas a seat of a member of the above Committee has fallen vacant following the resignation of Mr A. Noe, which was communicated to the Council on 21 August 1984; Considering the nomination submitted by the French Government on 21 August 1984, HAS DECIDED AS FOLLOWS: Sole Article Mr J. S. Letourneur is hereby appointed member of the Advisory Committee of the Euratom Supply Agency replacing Mr A. Noe for the remainder of the latter's term of office, namely until 28 March 1985. Done at Brussels, 27 November 1984. For the Council The President P. BARRY (1) OJ No 27, 6. 12. 1958, p. 534/58. (2) OJ No L 83, 30. 3. 1973, p. 20. (3) OJ No C 169, 29. 6. 1983, p. 1.